Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES

Terminal Disclaimer
The terminal disclaimer filed on January 24, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/867,418 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter

Claims 1-28 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on January 24, 2022, in response to the office action mailed on December 17, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a method/system for managing input-output operations (IOPS) for a storage system connected to a client that regulates (by the storage system) a client write IOPS (emphasis on regulating the client that is the source of the write IOPS) using a controller to match the determined target number of write IOPS within a first time period based on feedback of the requested number of write IOPS without increasing a latency of one or more client read requests associated with the first time period.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated January 27, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        February 11, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181